DETAILED ACTION
1. 	Claims 63, 70-85, 87-99 are pending in the current application.
2.	This application is a 371 of PCT/JP2017/033459 09/15/2017 and claims priority to JAPAN 2016-203925 09/16/2016. 
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
Restriction/Election
4.	Applicant’s election of the species 3-((lS,3aR,5aS,6R,11bR,11cS)-l4-(cyclopropylmethyl)-10-hydroxy-2,3,3a,4,5,6,7,llx-octahydro-lH-6,11b-(epiminoethano)-l,5a-methanonaphtho[l,2-e]indole-3-carbonyl)pyridin-2(lH)-one in the reply filed on January 8, 2020 was previously acknowledged.  The election was made without traverse.    
Claim Rejections/Objections Withdrawn
5.	The rejection of claims 63, 70-85, 97-99 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based upon the arguments. According to the remarks of June 29, 2021 Page 19 ¶ 1-4, page 21 ¶2 the Japanese language term “線維筋痛症” “is literally translated“ and “most accurate” (page 21 ¶2)  as “fibromyalgia”.  Rule 1.52 (b) states:
(b) The application (specification, including the claims, drawings, and oath or declaration) or reexamination proceeding and any amendments or corrections to the application or reexamination proceeding.



(i) Comply with the requirements of paragraph (a) of this section; and

(ii) Be in the English language or be accompanied by a translation of the application and a translation of any corrections or amendments into the English language together with a statement that the translation is accurate.

Applicant’s representative, Sean Myers-Payne, has signed the document where he translated the portion and has made the statement that the translation is an accurate translation.  The examiner also did a google translate of the term and found it in numerous places in the WIPO version of the instant specification: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The rejection of claims 63, 70-85, 97-99  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn based upon the declaration under 1.132 of inventor Nakata of June 29, 2021.  Declarant Nakata argues that the rejection is based upon “his [the Examiner’s] misunderstanding of the compounds”.  Declarant Nakata argues that the references supplied in the rejection deal with only  opioid receptor ligands, and that the claimed compounds are selective  opioid agonists with low affinity  and  receptors.  As a threshold manner, the compounds behave differently at each receptor, while some compounds appear to have low activity or even inverse agonism at the  receptor, based upon the values shown in Table 6 the compounds behave in unique ways.  For instance compound 16, which is around 3 times as potent at the  and  receptors as compared to  shows around 19 and 29% EMax and others have inverse agonism at the  receptor.  While some of the publications cited by the examiner deal with  receptors, they also deal with opioid receptors generally including the  receptor.  Quock is entirely devoted to  receptor.  However, nothing is known about the effects of compounds with the pharmacological profile shown in a complex disease state like fibromyalgia.  This lacunae is said to be filled by Choy (2007) who states generally that antidepressants could treat fibromyalgia and since the compounds perform as antidepressants in rat tests the compounds could be used to treat these patients.  The declarant also points to indirect evidence in Salemi from 2007 which shows  opioid receptors are upregulated in fibromyalgia (Declaration of June 29, 2021, page 3).  There is also a discussion of post filing publications to Polo (March 2019) and Hartrick (2020).  Hartrick is concerned with a dual  and  agonist which is distinct pharmacologically from the behavior of the claimed compounds. Polo’s compound also activates a nuclear receptor Nrf2. This application was filed in 2017 and these 2019 and 2020 documents do not reflect the state of the art in 2017.  Enablement is evaluated at the filing date.  Based upon Salemi if the DOP receptors were upregulated in the skin of fibromyalgia patients antagonism would seem to make more sense than agonism.  It is not until the post-filing work of Polo and Hartrick that a suggestion of DOP selective agonism appears as a specific treatment for fibromyalgia.  It may be that after filing applicants noticed the papers to Polo and Hartick and pulled fibromuscular pain which was really meant to be fibromyalgia out of the laundry list of pain states and then filed the instant claims.  Then again 
Various new grounds of rejection are set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 63, 70-85, 87-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79, 82-83  of U.S. Patent No. 10,442,802 in view of Fitzcharles “Canadian Guidelines for the diagnosis and management of fibromyalgia syndrome” August 2012 pages 1-45;  Filliol “Mice deficient for d- and m-opioid receptors exhibit opposing alterations of emotional responses” nature genetics • volume 25 • june 2000 195; Salemi et al  Concise Communication, published in Arthritis & Rheumatology 2007 (cited by applicant in June 29, 2021 affidavit); Lutz “Opioid receptors: distinct roles in mood disorders” Trends in Neurosciences, March 2013, Vol. 36, No. 3 195; Vergura “Anxiolytic- and antidepressant-like activities of H-Dmt-Tic-NH-CH(CH2-COOH)-Bid (UFP-512), a novel selective delta opioid receptor agonist.”  Peptides 29, 2008, 93-103.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the instant claim is disclosed at claims 67-83. The elected species is the compound in claim 59.  The other species of the instant claims are also in the individual species claims of the ‘802 patent.  The genus appears to be identical or near identical.  Claims 72-73 are drawn to pain treatment.  Claims 74-77 are drawn to treating depression and anxiety.  The method of the instant claims is disclosed in the specification, “Another object of the Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.  Regarding the depression and pain associated with fibromyalgia, since the  
“Recommendations: 32. The pain-modulating effects of antidepressant medications should be explained to patients with fibromyalgia in order to dispel the concept of a primarily psychological complaint [Level 5 [249], Grade D]. 33. All categories of antidepressant medications including TCAs, SSRIs and SNRIs may be used for treatment of pain and other symptoms in patients with fibromyalgia [Level 1 [243, 248], Grade A], with choice driven by available evidence for efficacy, physician knowledge, patient characteristics, and attention to side effect profile [Level 5, Consensus].” [Page 25].  Canadian guidelines take a general approach and recommend that all categories of antidepressants, may be used for the treatment of fibromyalgia. The disclosure of the Canadian guidelines really support that antidepressant is generally known to be clinically effective for pain relief from a patient with fibromyalgia through the alleviation of the stress.
  	The relationship of the  opioid receptor to depression treatment was known. Several studies also showed the potential use of some DOR agonists, such as [D-Pen2,D-Pen5]-enkephalin (DPDPE), SNC-80, and UPP-512, as antidepressant drugs (Vergura et al, 2008; Lutz 2013), and these effects were also confirmed by an increase in depressive-like behaviors in DOR-KO mice in different depressive animal models (Filliol et al, 2000).
A careful review of the relevant literature confirms that selective delta opioid agonists were known to effectively treat fibromyalgia. One of the primary symptoms of fibromyalgia is sensitivity to touch. In their 2007 Concise Communication, published in Arthritis & Rheumatology Salemi et al. explain their hypothesis that opioid receptors are up-regulated in fibromyalgia . 
7.	Claims 63, 70-85, 87-99 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 8,952,030 in view of Fitzcharles “Canadian Guidelines for the diagnosis and management of fibromyalgia syndrome” August 2012 pages 1-45  and Salemi et al  Concise Communication, published in Arthritis & Rheumatology 2007 (cited by applicant in June 29, 2021 affidavit).  The claim 30 is drawn to treating pain with the compounds of claim 1.  The claim 1 compound has the same core structural feature as that of the instant claims:


    PNG
    media_image5.png
    598
    848
    media_image5.png
    Greyscale

The differences appear to be semantic in nature between the genera.  The instant R2 group is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

While the ‘030 patent is:


    PNG
    media_image7.png
    83
    623
    media_image7.png
    Greyscale

At least when the compound is a heteroaryl and the heteroaryl is substituted with hydroxy as discussed in claim 1, the compounds are the tautomers of the oxo substituted compounds of the claims.

    PNG
    media_image8.png
    47
    391
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

A hydroxy pyridine is the tautomeric form of the elected species acyl group on the nitrogen. i.e pyridin-2-one.  Claims 8 and 10 are drawn to these subgenera. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents is low at each site, and there is a large unchanging structural nucleus, results in a finding that the reference sufficiently describes the non-exemplified compounds and as such a claim to these same compounds is prima facie obvious.   The differences between the compounds of the examples and the prior art compounds is simply adding various R2 substituents to the compounds of Nagase which were already described in the generic descriptions.  Given the large unchanging structural nucleus that is responsible for the opioid receptor agonism, the artisan of ordinary skill would select from any of the further substituents to make compounds that have the same utility as opioid 
“Recommendations: 32. The pain-modulating effects of antidepressant medications should be explained to patients with fibromyalgia in order to dispel the concept of a primarily psychological complaint [Level 5 [249], Grade D]. 33. All categories of antidepressant medications including TCAs, SSRIs and SNRIs may be used for treatment of pain and other symptoms in patients with fibromyalgia [Level 1 [243, 248], Grade A], with choice driven by available evidence for efficacy, physician knowledge, patient characteristics, and attention to side effect profile [Level 5, Consensus].” [Page 25].  Canadian guidelines take a general approach and recommend that all categories of antidepressants, may be used for the treatment of fibromyalgia. The disclosure of the Canadian guidelines really support that antidepressant is generally known to be clinically effective for pain relief from a patient with fibromyalgia through the alleviation of the stress.
A careful review of the relevant literature confirms that selective delta opioid agonists were known to effectively treat fibromyalgia. One of the primary symptoms of fibromyalgia is sensitivity to touch. In their 2007 Concise Communication, published in Arthritis & Rheumatology Salemi et al. explain their hypothesis that opioid receptors are up-regulated in fibromyalgia patients. What those investigators found was that delta opioid receptors, in particular, were significantly (P=0.001) up-regulated in fibromyalgia patients. 

7.	Claims 63, 70-85, 87-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,995,092 in view of Fitzcharles “Canadian Guidelines for the diagnosis and management of fibromyalgia syndrome” August 2012 pages 1-45;  Filliol “Mice deficient for d- and m-opioid receptors exhibit opposing alterations of emotional Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva 
Regarding the depression and pain associated with fibromyalgia, since the fibromyalgia patient is inherently a depressive the method is described, however additional evidence shows the artisan of ordinary skill would select the compounds for treating fibromyalgia. As disclosed in Fitzcharles “2.3.4 Antidepressants with pain modulating effects” 
“Recommendations: 32. The pain-modulating effects of antidepressant medications should be explained to patients with fibromyalgia in order to dispel the concept of a primarily psychological complaint [Level 5 [249], Grade D]. 33. All categories of antidepressant medications including TCAs, SSRIs and SNRIs may be used for treatment of pain and other symptoms in patients with fibromyalgia [Level 1 [243, 248], Grade A], with choice driven by available evidence for efficacy, physician knowledge, patient characteristics, and attention to side effect profile [Level 5, Consensus].” [Page 25].  Canadian guidelines take a general approach and recommend that all categories of antidepressants, may be used for the treatment of fibromyalgia. The disclosure of the Canadian guidelines really support that antidepressant is generally known to be clinically effective for pain relief from a patient with fibromyalgia through the alleviation of the stress.
 opioid receptor to depression treatment was known. Several studies also showed the potential use of some DOR agonists, such as [D-Pen2,D-Pen5]-enkephalin (DPDPE), SNC-80, and UPP-512, as antidepressant drugs (Vergura et al, 2008; Lutz 2013), and these effects were also confirmed by an increase in depressive-like behaviors in DOR-KO mice in different depressive animal models (Filliol et al, 2000).
A careful review of the relevant literature confirms that selective delta opioid agonists were known to effectively treat fibromyalgia. One of the primary symptoms of fibromyalgia is sensitivity to touch. In their 2007 Concise Communication, published in Arthritis & Rheumatology Salemi et al. explain their hypothesis that opioid receptors are up-regulated in fibromyalgia patients. What those investigators found was that delta opioid receptors, in particular, were significantly (P=0.001) up-regulated in Fibromyalgia patients. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 63, 70-85, 87-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase WO 2013035833 A1 (cited on the IDS, US equivalent is 8,952,030) in view of Fitzcharles “Canadian Guidelines for the diagnosis and management of fibromyalgia syndrome” August 2012 Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Nagase teaches a genus that has the same core structural feature as that of the instant claims:


    PNG
    media_image5.png
    598
    848
    media_image5.png
    Greyscale


Formula (o) on column 16 has the cyclopropyl alkyl group and –OH, as in the elected species and others:


    PNG
    media_image10.png
    143
    228
    media_image10.png
    Greyscale

Nagase also discloses a number of working example compounds with a pyridine group as R2 and Y as carbonyl, including Formula 143 on column 112 ff:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Eample 93 compound 104 on column 89 -90 in Table 4 is the closest to the elected species:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Other compounds have an “oxo” substituted heterocycle such as:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


The compounds were opioid receptor agonists and partial agonists as disclosed on column 209-210. “The present invention further relates to a method for treating a pain,  which comprises administration of an effective amount of a morphinan derivative  represented by the aforementioned general formula (I) or a pharmacologically  acceptable acid addition salt thereof.” And further that “the morphinan derivatives represented by the aforementioned general formula (I) and pharmacologically acceptable acid addition salts thereof can be used for therapies of pains in diseases accompanied by an acute pain or chronic pain, or as prophylactic and therapeutic agents for pains of rheumatoid arthritis, osteoarthritis deformans, cancer pain accompanied by severe pain 
 (178)    Further, the morphinan derivatives represented by the aforementioned general formula (I) and pharmacologically acceptable acid addition salts thereof can be used as therapeutic agents for neurological disease accompanied by anxiety such as depression, panic disorders, anxiety disorders, and stress disorders (PTSD, acute stress disorder), and as prophylactic and therapeutic agents for urinary incontinence, myocardial ischemia, hypertension, Parkinson's disease, and other motor dysfunctions.”  According to column 209 and 210 the compounds “have potent activities against the opioid d receptor” (line 54-56).  In the tables 24-26 selective agonism is shown.
B)	Ascertaining the differences between the prior art and the claims at issue.
As far as can be determined the prior art has no species reading on the instantly claimed genus.  The utility of the prior art is as an opioid receptor ligand used in methods of treating pain.  The instant claims also have the same claimed method.  The differences appear to be semantic in nature between the genera.  The instant R2 group is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

In preferred embodiments of Nagasse on column 8 the prior art R2 is a heteroaryl such as pyridine:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

The heteroaryl may be substituted with hydroxy

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

A hydroxy pyridine is the tautomeric form of the elected species acyl group on the nitrogen. i.e pyridin-2-one.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The generic method claims and individual compounds used in the methods of the instant claims are encompassed by the prior art genus.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds have the same property as opioid receptor ligand and would work the same in the methods.  In addition as has been shown above, the elected species differs from the compound Example 93 of Nagase only by the addition of an –OH group, which is within the generic teaching of Nagase.  Moreover, other compounds of Nagase differ from compounds of the instant claims only by the identity of the linker Y.  For example the compound 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
when modified by using a carbonyl for Y instead a direct bond results in compounds of the instant claims.  The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents is low at each site, and there is a large unchanging structural nucleus, results in a finding that the reference sufficiently describes the non-exemplified compounds and as such a claim to these same compounds is prima facie obvious.   The differences between the compounds of the examples and the prior art compounds is simply adding various R2 substituents to the compounds of Nagase which were already described in the generic descriptions.  Given the large unchanging structural nucleus that is responsible for the opioid receptor agonism, the artisan of ordinary skill would select from any of the further substituents to make compounds that have the same utility as opioid receptor agonist useful for treating pains and depression. As disclosed in Fitzcharles “2.3.4 Antidepressants with pain modulating effects” 
“Recommendations: 32. The pain-modulating effects of antidepressant medications should be explained to patients with fibromyalgia in order to dispel the concept of a primarily psychological complaint [Level 5 [249], Grade D]. 33. All categories of antidepressant medications including TCAs, SSRIs and SNRIs may be used for treatment of pain and other symptoms in patients with 
  The relationship of the  opioid receptor to depression treatment was known. Several studies also showed the potential use of some DOR agonists, such as [D-Pen2,D-Pen5]-enkephalin (DPDPE), SNC-80, and UPP-512, as antidepressant drugs (Vergura et al, 2008; Lutz 2013), and these effects were also confirmed by an increase in depressive-like behaviors in DOR-KO mice in different depressive animal models (Filliol et al, 2000).
A careful review of the relevant literature confirms that selective delta opioid agonists will effectively treat fibromyalgia. One of the primary symptoms of fibromyalgia is sensitivity to touch. In their 2007 Concise Communication, published in Arthritis & Rheumatology Salemi et al. explain their hypothesis that opioid receptors are up-regulated in fibromyalgia patients. What those investigators found was that delta opioid receptors, in particular, were significantly (P=0.001) up-regulated in Fibromyalgia patients. Kappa opioid receptors were up-regulated, though less significantly (P=0.009); mu opioid receptors were no different than controls. (See Figure 1 of attached publication.)
Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625